                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


SERVICE PUMP & SUPPLY CO., INC,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:18-00976

SUN INDUSTRIES, LLC and
TOBY BERTHELOT,

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court are Plaintiff Service Pump & Supply Co., Inc’s Motions for

Summary Judgment against Defendant Sun Industries, LLC and Defendant Toby Berthelot. See

ECF Nos. 29, 44, 56. This Court previously granted, in part, Plaintiff’s Motion for Summary

Judgment on its breach of contract claim against Defendant Sun. ECF No. 54. However, in order

for the Court to rule on the remaining issues raised in the motion regarding interest, attorney fees,

and costs, the Court directed the parties to file memoranda addressing those specific matters. See

id. The Court also directed Plaintiff to file any Motion for Summary Judgment against Defendant

Berthelot by May 27, 2019, and Plaintiff did so on May 23, 2019. See id.; ECF No. 56.

       With respect to the parties’ memoranda addressing the issues of interest, attorney fees, and

costs, the parties only dispute the amount of interest which is due—with Plaintiff claiming that

compound interest applies, and Defendants arguing that simple interest applies. See Defs.’ Post-

Hr’g Mem., ECF No. 58, at 2; Resp. in Opp. to Defs.’ Post-Hr’g Mem., ECF No. 59, at 1. In regard

to Plaintiff’s Motion for Summary Judgment against Defendant Berthelot, Plaintiff argues that

Defendant Berthelot is personally liable for Defendant Sun’s obligations based on a credit contract,
while Defendant Berthelot simply disputes the proposition that the credit contract exposes him to

personal liability. See Mem. in Supp. of Pl.’s Mot. for Summ. J., ECF No. 57, at 1–6; Resp. in Opp.

to Pl.’s Mot. for Summ. J., ECF No. 61, at 1.

       The parties have fully briefed the issues and the motions are ripe for adjudication. As

explained below, the Court GRANTS, IN PART, and DENIES, IN PART, Plaintiff’s Motion for

Summary Judgment against Defendant Sun, and GRANTS Plaintiff’s Motion for Summary

Judgment against Defendant Berthelot.

I. Background

       This case arises out of Plaintiff’s allegation that Defendants breached a rental contract for

generators by refusing to pay it the full contract price. 1 See Compl., ECF No. 1; Am. Compl., ECF

No. 19. Plaintiff filed a Motion for Summary Judgment and an Amended Motion for Summary

Judgment against only Defendant Sun on December 31, 2018, and March 22, 2019, respectively.

See ECF Nos. 29, 44. Subsequently, on April 4, 2019, Defendants filed their own Motion for

Summary Judgment against Plaintiff. See ECF No. 47.

       After reviewing the briefs and concluding that Defendant Sun breached the rental contract

between the parties by failing to pay the full contract price, this Court entered a memorandum

opinion and order denying Defendants’ Motion for Summary Judgment, and granting, in part,

Plaintiff’s Motion for Summary Judgment against Defendant Sun. See Mem. Op. and Order.

However, merely finding that Defendant Sun breached the rental contract did not dispose of all the

issues in this case because of the undisputed existence of an ancillary contract between the

parties—a “credit contract”—that contains an interest provision and a liability provision.



       1
          A complete background of how this dispute arose can be found in this Court’s previous
order. See Mem. Op. and Order, ECF No. 54, at 2–4. Thus, the Court will only detail the facts that
are relevant to the issues still pending before it.
                                                -2-
       The credit contract states the following regarding interest on debt:

               1. The applicant [Defendant Sun] agrees to payment terms of net 30
               days and understands that service charges of 1.5% per month may
               accrue and be payable on past due balances.
               2. Accounts over 60 days past due will have open account privileges
               revoked until the account is paid to current.
               3. In the event collection is required, the applicant agrees to pay for
               all costs and expenses incurred in collecting and all unpaid
               indebtedness. Said costs and expenses shall include all attorney and
               collection fees.

Credit Contract, ECF No. 19-2, at 2.

       The credit contract then states the following regarding liability for debt:

               In order to extend credit to the above applicant [Defendant Sun], the
               undersigned, as an authorized officer of the company guarantees the
               prompt payment of any indebtedness which may at any time and
               from time to time be incurred, and in the event of any default by the
               applicant, Service Pump & Supply shall be entitled to look to the
               undersigned immediately for such payment without prior demand,
               notice or other indulgence. In consideration of Service Pump &
               Supply extending credit, the undersigned unconditionally personally
               guarantees, jointly and severally, at all times, to Service Pump &
               Supply the payment of indebtedness or balance of indebtedness of
               the applicant.

Credit Contract, at 2.

       Because the Court found that Defendant Sun breached the rental contract—and thus the

credit contract provisions above apply—the Court directed the parties to file memoranda

specifically addressing “the credit contract’s obligation of interest, attorney fees, and costs.” See

Mem. Op. and Order. The parties did so. See ECF Nos. 58–60. Additionally, Plaintiff subsequently

filed a Motion for Summary Judgment against Defendant Berthelot under the theory that he

personally guaranteed Defendant Sun’s debt via the credit contract. See Pl.’s Mot. for Summ. J.,

ECF No. 56.




                                                -3-
II. Standard of Review

       To obtain summary judgment, the moving party must show that no genuine issue as to any

material fact remains and that the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). In considering a motion for summary judgment, a court will not “weigh the evidence

and determine the truth of the matter[.]” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

Instead, a court will draw any permissible inference from the underlying facts in the light most

favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587–88 (1986). Any inference, however, “must fall within the range of reasonable probability

and not be so tenuous as to amount to speculation or conjecture.” JKC Holding Co. v. Wash. Sports

Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001) (citation omitted). Therefore, summary judgment

will not be granted if a reasonable jury could return a verdict for the non-moving party on the

evidence presented. See Anderson, 477 U.S. at 247–48.

III. Discussion

       Because the Court has already held that Defendant Sun breached the rental contract for

generators, only two issues remain for this Court to address. First, whether the credit contract

requires Defendant Berthelot to personally satisfy the debts of Defendant Sun, and second, whether

the credit contract requires the obligor to pay simple or compound interest.

       A. Personal Guaranty Under the Credit Contract

       Plaintiff argues that it is entitled to summary judgment against Defendant Berthelot

because, pursuant to the credit contract, Defendant Berthelot “is personally obligated to satisfy the

debts” of Defendant Sun. Pl.’s Mot. for Summ. J, at 1. Defendant Berthelot disagrees, and claims

that “the plain language of the credit contract establishes that Mr. Berthelot's signature was affixed

to the credit contract on behalf of the company, and not in his personal capacity, and therefore he



                                                 -4-
did not assent to any personal guaranty.” Resp. in Opp. to Pl.’s Mot. for Summ. J., at 1. Defendant

Berthelot’s claim is senseless.

       The following language of the credit contract is stated directly above Defendant Berthelot’s

signature: “the undersigned unconditionally personally guarantees, jointly and severally, at all

times, to Service Pump & Supply the payment of indebtedness or balance of indebtedness of the

applicant.” There is no dispute that the applicant is Defendant Sun, and there is no dispute that

Defendant Berthelot’s signature is below this language. Thus, Defendant Berthelot asserts,

inexplicably, that “he did not assent to any personal guaranty,” despite the fact that he signed

directly below a provision which stated that the undersigned assents to a personal guaranty. 2 This

argument is nonsensical to say the least. The credit contract plainly and unambiguously obligates

Defendant Berthelot to personally satisfy the debts of Defendant Sun, and thus that obligation must

be enforced. See Fraternal Order of Police, Lodge No. 69 v. City of Fairmont, 468 S.E.2d 712,

716 (W. Va. 1996). Therefore, the Court grants Plaintiff’s motion for summary judgment against

Defendant Berthelot.

       B. Interest Under the Credit Contract

       Next, Plaintiff and Defendants disagree only on whether the 1.5% interest rate that applies

should be calculated as simple interest or compound interest. See Defs.’ Post-Hr’g Mem., at 1;

Resp. in Opp. to Defs.’ Post-Hr’g Mem., at 1. Because the agreement was made before any interest

was due, the contract cannot provide for compound interest.

       “Generally speaking, compound interest is disfavored in the law. ‘The rule generally




       2
          Technically “Mr. Berthelot’s signature was affixed to the credit contract by one of Sun
Industries’ employees, with Mr. Berthelot’s permission,” but Defendant Berthelot “does not
contend that someone else signing his name, with permission, somehow invalidates his signature.”
See Resp. in Opp. to Pl.’s Mot. for Summ. J., at 2.
                                                -5-
recognized and followed in [West Virginia] undoubtedly is that interest should not bear interest.’”

Hensley v. West Virginia Dept. of Health and Human Resources, 508 S.E.2d 616, 626 (W. Va.

1998) (quoting Hamilton v. Wheeling Public Service Co., 107 S.E. 401, 403 (W. Va. 1921)).

However, “this principle admits of certain exceptions and modifications….” See Hamilton, 107

S.E. at 403. For example, prejudgment interest may be compounded “where there exists … [an]

express written agreement establishing the type of prejudgment interest as being compound ….”

See Hensley, 508 S.E.2d at 627. But even this exception has limitations, as the West Virginia

Supreme Court has stated that such an agreement must be “made after the interest which is to bear

interest has become due and payable.” See Hamilton, 107 S.E. at 403 (emphasis added).

       There is no dispute in this case that the credit contract was made before, not after, any

interest had become due and payable. Thus, pursuant to Hamilton, the exception allowing for

compound interest when stated in an express agreement cannot apply to this case. Plaintiff does

not directly attack this argument, and only references Hamilton in an attempt to distinguish it from

this case by claiming that, unlike the plaintiffs in Hamilton, “Service Pump was not entitled to

receive any pre-calculated interest payments under the lease contract ….” See Resp. in Opp. to

Defs.’ Post-Hr’g Mem., at 3. This assertion is a distinction without significance. The facts of

Hamilton have no bearing on the general rule that compound interest may be applied when there

is an agreement to compound interest and that agreement is made after the interest which is to bear

interest has become due. In fact, the rule was established by the West Virginia Supreme Court

almost forty years prior to Hamilton. See Craig v. McCulloch, 20 W. Va. 148, 154 (1882) (“it is

definitely settled in [West Virginia] that an agreement to pay interest upon interest is valid if made

after the interest which is to bear interest has become due.”) (emphasis added).

       Plaintiff also attempts to distinguish this case on the ground that the credit contract does



                                                 -6-
not actually contemplate “interest,” but a “service charge.” See Resp. in Opp. to Defs.’ Post-Hr’g

Mem., at 3. Once again, this claim appears to be a meaningless distinction. Even ignoring the fact

that Plaintiff itself has referred to the service charge as “interest,” 3 there is support for the

proposition that a “service charge” in a rental contract is identical to “prejudgment interest.” See

Ramona Equipment Rental, Inc. ex rel. U.S. v. Carolina Cas. Ins. Co., 755 F.3d 1063, 1066 (9th

Cir. 2014) (affirming the “award of contractual prejudgment interest (service charges).”)

(parenthesis in original). Thus, because the credit contract was made before any interest had

become due, under West Virginia law compound interest cannot apply. As a result, the Court finds

that Defendant owes Plaintiff—in addition to the $104,104.00 under the lease agreement—

$15,793.70 in interest, $18,400.00 in attorneys’ fees, and $3,086.00 in costs, pursuant to the credit

contract.

IV. Conclusion

       Based upon the analysis provided above, the Court GRANTS, IN PART, and DENIES,

IN PART, Plaintiff’s Motion for Summary Judgment, and Amended Motion for Summary

Judgment (ECF Nos. 29, 44) against Defendant Sun, and GRANTS Plaintiff’s Motion for

Summary Judgment against Defendant Berthelot (ECF No. 56).

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                               ENTER:         July 18, 2019




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE



       3
            See, e.g., Mem. in Supp. of Pl.’s Am. Mot. for Summ. J., ECF No. 45, at 11.
                                                 -7-
